Citation Nr: 0813069	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation of L5-S1 herniated 
nucleus pulposus, status post laminectomy, with right S1 
radiculopathy and lumbar paravertebral myositis (orthopedic 
manifestations), currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation of L5-S1 herniated 
nucleus pulposus, status post laminectomy, with right S1 
radiculopathy and lumbar paravertebral myositis (neurological 
manifestations), currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for history of 
prostatitis currently evaluated as noncompensable.

4.  Entitlement to an increased evaluation for depressive 
disorder, not otherwise specified, currently evaluated as 10 
percent disabling.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 2001 until October 
2001 and from April 2002 until April 2003 and service with 
the Army National Guard of Puerto Rico form May 2000 until 
June 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The record reflects complaints of pain in the testes and 
bowel incontinence which could be related to the lumbosacral 
spine condition.  These matters have not been addressed and 
are therefore REFERRED to the RO for appropriate action.

The issue of entitlement to an increased evaluation for 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.

2.  The veteran's low back disability is not productive of 
incapacitating episodes averaging a total duration of at 
least six weeks annually.

3. The veteran's neurologic impairment of the right lower 
extremity is not productive of moderate incomplete paralysis 
of the sciatic nerve.

4.  The veteran's prostate disability is not manifested by a 
voiding frequency of between 2-3 hours during the day or more 
than 2 times per night; use of absorbent materials that must 
be changed less than 2 times a day; or evidence of 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with post void residuals greater 
than 150 cc, uroflowmetry, markedly diminished peak flow rate 
(less than 10 cc/sec), recurrent urinary tract infections 
secondary to obstruction or stricture disease requiring 
periodic dilatation every 2 or 3 months.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the orthopedic manifestations of the L5-S1 herniated 
nucleus pulposus, status post laminectomy, with right S1 
radiculopathy and lumbar paravertebral myositis have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5010, 5021, 5243 (2004-2007).

2.  The criteria for an evaluation in excess of 10 percent 
for the neurological manifestation of incomplete paralysis of 
the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5243, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8620 
(2007).

3.  The criteria for a compensable evaluation for prostatitis 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.115, Diagnostic Codes 7527, 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in October 2004 and March 2006 that 
fully addressed all notice elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, a letter dated in October 2004 advised the 
veteran to submit evidence his disabilities have worsened and 
indicated that he could submit findings from alternative 
sources including lay statements and laboratory findings.  
Furthermore, the veteran was provided with the specific 
criteria to warrant a higher rating under the applicable 
Diagnostic Codes in the January 2004 rating decision that 
initially granted service connection for the disabilities.  
Similarly, the veteran was notified of what the evidence must 
demonstrate for the next higher disability rating under the 
applicable Diagnostic Code in the August 2005 Statement of 
the Case.  After this SOC the claims were readjudicated in a 
December 2005 Supplemental Statement of the Case.  Based on 
the evidence above, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his May 2005 
Notice of Disagreement, the veteran indicated that his 
conditions rendered him unable to work.  The veteran 
reiterated the fact that his service-connected conditions 
prevented him from working in the September 2005 Substantive 
Appeal (Form VA-9).  These statements reflect the veteran had 
knowledge that the evaluation would be based upon the effect 
of his disabilities on his daily life and employment.  
Furthermore, the veteran submitted relevant VA medical 
records with his application for an increased evaluation.  
These medical records included treatment for orthopedic and 
neurological symptoms of the back including pain, range of 
motion findings and incapacitating episodes that would be 
used to evaluate the claim for an increased evaluation for a 
back condition.  Similarly, the records included urinary 
symptoms used to evaluate prostatitis.  Additionally, the 
Board notes the veteran has had representation throughout the 
duration of the appeal.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  Thus, 
the Board finds the veteran meaningfully participated in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and Army 
medical clinic records.  The veteran submitted VA medical 
records and statements in support of his claim.  The veteran 
was also afforded VA examinations in connection with his 
claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, in September 2005 and December 2006 
the veteran advised the RO he had no additional evidence to 
submit.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

L5-S1 Herniated Nucleus Pulposus

The RO initially granted service connection for an L5-S1 
herniated nucleus pulposus, status post laminectomy, with 
right S1 radiculopathy and lumbar paravertebral myositis in 
January 2004.  At that time a 40 percent evaluation was 
assigned for the orthopedic manifestations of the condition 
pursuant to 38 C.F.R. § 5021-5243.  A separate 10 percent 
evaluation was granted for the neurological manifestations 
pursuant to 38 C.F.R. § 5243-8620.  The veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his disability.  Specifically, in a September 
2004 statement in support of claim, the veteran claimed that 
his service-connected lumbar spine disability had worsened.  
In view of the veteran's contention that his service-
connected disability had worsened since the last rating 
decision, only the evidence obtained since the January 2004 
rating decision will be considered consistent with the 
Court's decision in Francisco, supra.

The Board notes that the issue of entitlement to an increased 
evaluation for the veteran's neurological signs and symptoms 
related to the lumbar spine condition is addressed below 
under separate heading.

As noted above, the veteran's lumbar back condition was 
evaluated under Diagnostic Code 5021-5243 for myositis and 
intervertebral disc syndrome.  Under 38 C.F.R. § 4.71a, DC 
5021, myositis will be rated on limitation of the affected 
parts, as degenerative arthritis.  Diagnostic Code 5003, in 
turn, evaluates disabilities based on the degree of 
limitation of motion under the appropriate Diagnostic Codes, 
in this case Diagnostic Code 5243.  If the disability is 
noncompensable under the appropriate Diagnostic Code for the 
joint involved, a 10 percent rating will be for application 
for such major joint or group of minor joints affected by 
limitation of motion. Id. Limitation of motion needs to be 
objectively shown by findings such as swelling, muscle spasm, 
or painful motion. Id. In the absence of limitation of 
motion, a 10 percent evaluation is warranted for x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

Diagnostic Code 5243 mandates that the condition be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation.  The 
General Rating Formula for Diseases and Injuries of the Spine 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease.  Under this formula, a 40 percent evaluation is for 
assignment when forward flexion of the thoracolumbar spine is 
30 degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
for assignment for unfavorable ankylosis of the entire spine.  

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code. Note (2) to the General 
Rating Formula explains that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Note (5) explains that 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of the spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.   The Board must also consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes assigns a 40 percent evaluation for 
four to six weeks of incapacitating episodes during the past 
12 months.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A note following the 
Diagnostic Code defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 
5243, note 1.  Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

A May 2004 VA pain clinic evaluation reflected complaints of 
chronic low back pain with right leg numbness down to the 
foot.  He described the pain as constant, cramping, burning 
and a "pins and needles" feeling in the right toes.  Pain 
was also associated with muscle spasm.  The veteran rated the 
pain as a 5 on a scale of 10 and indicated the most severe 
pain during the last month was a 6-7.  Pain was relieved by 
standing, heat, stretching and lifting lower extremities in 
bed and medication.  Sitting, standing, walking, coughing, 
sneezing, bending and lifting aggravated the pain.  Pain 
interfered with sleep, social interaction, exercise, walking, 
working, self-care activities, intimate life and mood. 

Clinical examination reflected the veteran ambulated with 
Canadian crutches and had an impaired gait.  The spine was 
symmetrical without evidence of atrophy, lesions or swelling.  
There was a well-healed lumbosacral scar.  Straightening of 
the lumbar lordosis was noted.  The spinal column was 
decreased.   There was tenderness to palpation at the 
lumbosacral paravertebral muscles greater on the left side 
and at tender points.  Flexion was found to 40 degrees with 
pain and extension was found to 10 degrees with pain.  

The veteran underwent a VA examination in November 2004 to 
assess the severity of the back disability.  The veteran 
complained of worsening low back pain with increased 
intensity, decreased range of motion, constant pain 
associated with stiffness and tightness of low back pressure 
and sensation that radiated to the right lower extremity.  He 
also described numbness of the lateral leg to digits 4 and 5.  
He described decreased ambulation secondary to the pain and 
flare-ups.  The veteran used bilateral lofstrand crutches and 
a lumbosacral corset.  He was able to walk for approximately 
20 minutes and then had increased pain.  He denied frequent 
falls or unsteadiness.  The veteran was unemployed and 
indicated he occasionally needed assistance to dress lower 
body or bathe secondary to flare ups.  

Clinical examination reflected the veteran had an erect 
posture, symmetrical in appearance and rhythm.  Range of 
motion findings revealed flexion to 49 degrees, extension to 
7 degrees, bilateral lateral bending to 7 degrees and 
bilateral rotation to 35 degrees.  Pain with flexion began at 
38 degrees and continued to 49 degrees and pain on extension 
began at 7 degrees.  There was no additional limitation based 
on fatigue, weakness or lack of endurance during the 
examination.  There were spasms of the lumbar paravertebral 
muscles at L4-S1; however, no abnormal spinal contour was 
noted.  There was no evidence of muscle spasm or guarding 
severe enough to result in abnormal gait, abnormal spinal 
contour.  The examiner also indicated there was no evidence 
of postural abnormality or fixed deformity (ankylosis) or 
abnormality of the musculature of back. 

Other records reflected treatment at VA facilities, including 
physical therapy, pain clinic and treatment with a TENS unit.  
Additionally, a May 2004 VA functional assessment concluded 
the veteran used inadequate compensatory strategies to 
perform basic activities of daily living and required 
assistance with instrumental activities of daily living. The 
physician further noted that pain interfered with the 
veteran's leisure and activities of daily living and the 
veteran's fear of pain further limited participation in 
functional activities.  Significantly, VA follow up records 
dated in July 2004 and October 2004 indicated the veteran's 
musculoskeletal system retained an intact range of motion.  
Records dated in March 2005, May 2006 and August 2006 
described limited range of motion of the musculoskeletal 
system but failed to report findings in degrees of motion 
which could be applied to the Schedule for Rating 
Disabilities. 

A review of the evidence of record discloses that the veteran 
does not meet the criteria for a higher evaluation for the 
orthopedic manifestations of his low back condition.  
Specifically, there is no evidence of ankylosis of any kind 
to warrant an increased rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  In fact, the 
November 2004 VA examination specifically found there was no 
evidence of a fixed deformity, or ankylosis.  Furthermore, 
all of the VA medical records demonstrated motion of the 
spine, albeit painful and limited.  

The Board acknowledges that the veteran has repeatedly 
complained of pain, stiffness, and tightness associated with 
his back disability.  The record also reveals that the 
veteran has treated at the VA pain clinic and treated with 
physical therapy and a TENS unit.  However, even factoring in 
the additional limitation in motion due to pain, the veteran 
still demonstrated motion of the spine.  For example, during 
the November 2004 VA examination, the examiner estimated an 
additional 11 degrees of limitation in flexion due to pain.  
Thus, the veteran continued to have 38 degrees of motion 
without pain.  Therefore, while the veteran has significant 
pain which limits his activities, this limitation does not 
more nearly approximate a finding of ankylosis of the entire 
thoracolumbar spine.  Rather, the evidence clearly shows the 
veteran retained some motion in the back throughout the 
period on appeal.  Therefore, an increased evaluation is not 
warranted.  38 C.F.R. § 4.45, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board similarly finds that the veteran is not entitled to 
a higher evaluation under the criteria for intervertebral 
disc syndrome.  The evidence has not demonstrated that the 
veteran's lumbar spine disability has produced any 
incapacitating episodes during the past year.  While the 
record reflects the veteran has been unemployed since his 
discharge from service; there is no indication in the medical 
records that a physician prescribed bed rest or that the 
veteran required treatment by a physician for acute signs and 
symptoms of intervertebral disc syndrome for a period of 6 
weeks or more at any time during the course of the appeal.  

Given the function remaining in the veteran's lumbar spine, 
the criteria for a higher evaluation have not been met.  
Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

While the veteran contends that the service-connected L5-S1 
herniated nucleus pulposus, status post laminectomy with 
right S1 radiculopathy and lumbar paravertebral myositis has 
increased in severity, as a layperson he is only competent to 
report observable symptoms - not clinical findings which are 
applied to VA's Schedule for Rating Disabilities. Compare 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. 
Brown, 7 Vet. App. 204 (1994).  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Neurological Manifestations

As noted above, the RO initially granted service connection 
for L5-S1 herniated nucleus pulposus, status post 
laminectomy, with right S1 radiculopathy and lumbar 
paravertebral myositis in January 2004.  At that time a 
separate 10 percent evaluation was granted for the 
neurological manifestations pursuant to 38 C.F.R. § 5243-
8620.  The veteran contends the current rating evaluation 
does not accurately reflect the severity of his disability.  
Specifically, in a September 2004 statement in support of 
claim, the veteran claimed that his service-connected 
radiculopathy had worsened.  In view of the veteran's 
contention that his service-connected disability had worsened 
since the last rating decision, only the evidence obtained 
since the January 2004 rating decision will be considered 
consistent with the Court's decision in Francisco v. Brown, 7 
Vet. App. 55 (1994).

As for neurological disabilities, evaluations are generally 
assigned based on whether the paralysis of a particular nerve 
was complete or incomplete.  For example, under the 
Diagnostic Code 8620 pertaining to the sciatic nerve, a 10 
percent evaluation was assigned for mild incomplete 
paralysis; a 20 percent evaluation was assigned for moderate 
incomplete paralysis; a 30 percent evaluation was assigned 
for moderately severe incomplete paralysis; and a 40 percent 
evaluation was assigned for severe incomplete paralysis.  A 
80 percent evaluation was assigned upon a showing of complete 
paralysis where the foot dangled and dropped, no active 
movement was possible of muscles below the knee, and flexion 
of the knee was weakened or (very rarely) lost. 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8620.  The Board observes that the 
words "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6. 

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
medical records, as well as the reports of VA examinations.  
After reviewing the evidence of record, the Board is of the 
opinion that the veteran's right lower leg S1 radiculopathy 
is not productive of moderate incomplete paralysis of the 
sciatic nerve, and therefore an increased evaluation is not 
warranted.

A May 2004 VA pain clinic evaluation reflected complaints of 
chronic low back pain with right leg numbness down to the 
foot.  He described the pain as constant, cramping, burning 
and described a "pins and needles" feeling in the right 
toes.  The veteran ambulated with Canadian crutches and had 
an impaired gait.  Upper and lower extremities retained full 
range of motion proximally and distally.  Muscle tone was 
normal and lower extremity isolated limb infusion was 4/5 
bilaterally with pain.  Muscle strength of the quads, 
hamstring, plantar flexion and dorsiflexion had 5/5 strength 
bilaterally.  There was numbness at L5/S1.  Deep tendon 
reflexes were 1 on the right at L4 and 0 on the right at S1.  
Reflexes of the left were normal at 2. Romberg test was 
negative.

In July 2004 the veteran treated at a VA pain clinic and 
described right leg neuropathy.  He indicated that the 
neuropathic symptoms persisted in the right leg but denied 
medication and explained he could tolerate the neuropathic 
symptoms without medication.  In September 2004 the veteran 
described neuropathic symptoms that persisted but he again 
declined medication.  

The veteran underwent a VA examination in November 2004.  
During this examination the veteran complained of worsening 
low back pain with increased intensity, decreased range of 
motion, constant pain associated with stiffness and tightness 
of low back pressure and sensation that radiated to the right 
lower extremity.  He also described numbness of the lateral 
leg to digits 4 and 5.  The veteran denied fecal or urinary 
incontinence.  He described constant severe low back pain and 
decreased ambulation secondary to the pain and flare ups.  He 
denied associated symptoms such as weight loss, fever, 
malaise, dizziness, visual disturbances, numbness, weakness, 
bladder complaints, bowel complaints or erectile dysfunction.  

Neurological examination reflected normal left side sensory 
examination but decreased pinprick, light touch and right L5-
S1 dermatomes on the right.  Motor examination showed no 
atrophy of the lower extremities.  The manual muscle strength 
test was 5/5 from L1-S1 bilaterally.  Babinski test was 
negative.  Reflexes were 2+ patellar and Achilles on the 
left.  Reflexes were absent at the Achilles on the right.  
Straight leg raise was negative.  The diagnosis was L5-S1 
herniated nucleus pulposus and S1 radiculopathy and lumbar 
laminectomy.

In December 2004, the veteran was treated at a VA pain clinic 
for chronic low back pain and neuropathy of the lower 
extremities.  He rated the pain as a 3-4 on a scale of 10 and 
indicated medication alleviated the pain.  The physician 
noted the veteran's neuropathic symptoms persisted but the 
veteran declined a separate medication for the neuropathy and 
described the symptoms as mild and tolerable.  

Other VA outpatient treatment records described generalized 
neurological complaints but did not provide specific findings 
which could be applied to the Schedule for Rating Criteria.  
For example, VA records dated in July 2004, October 2004, 
March 2005, May 2006, and August 2006 noted there was no 
gross motor or sensory deficit.  However, a September 2005 
record described numbness at the right leg lateral side.   

In sum, there are subjective complaints of numbness and pain 
and objective findings of some decreased sensation.  While 
the VA examination dated in November 2004 revealed no reflex 
of the right lower extremity along with decreased pinprick 
and light touch sensation of the right extremity, the 
examiner also noted that the veteran retained full motion of 
the lower extremities and normal muscle strength.  
Furthermore, the veteran consistently denied any medication 
for the condition and described the right leg neuropathy as 
"mild" and "tolerable."  There were also several records 
where no gross motor or sensory deficit was noted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  Therefore, the preponderance of the evidence 
does not demonstrate the veteran has moderate incomplete 
paralysis of the right lower extremity.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Prostatitis

The RO granted service connection for a history of 
prostatitis in an April 2004 rating decision.  At that time, 
a noncompensable evaluation was assigned pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7527.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  Specifically, in a 
September 2004 statement in support of claim, the veteran 
claimed that his service-connected prostatitis had worsened.  
In view of the veteran's contention that his service-
connected disability had worsened since the last rating 
decision, only the evidence obtained since the April 2004 
rating decision will be considered consistent with the 
Court's decision in Francisco v. Brown, 7 Vet. App. 55 
(1994). Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  The Board notes that the veteran's prostatitis 
is most appropriately evaluated in terms of voiding 
dysfunction, as there was only one instance of a urinary 
tract infection during the period on appeal.  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding. See 38 
C.F.R. § 4.115a (2007).

Urine leakage which requires wearing of absorbent materials 
which must be changed less than two times per day is 
evaluated as 20 percent disabling.  Urine leakage that 
requires the wearing of absorbent materials which must be 
changed two to four times per day is evaluated as 40 percent 
disabling.  Leakage that requires the wearing of absorbent 
materials which must be changed more than four times per day 
is evaluated as 60 percent disabling.  38 C.F.R. § 4.115a.

Alternatively a 10 percent evaluation is for assignment for 
urinary frequency that results in a daytime voiding interval 
of between two and three hours or awakening to void two times 
per night.  A daytime voiding interval of between one and two 
hours, or awakening to void three or four times per night 
warrants a 20 percent evaluation.  Urinary frequency that 
results in daytime voiding intervals of less than one hour, 
or awakening to void five or more times per night is 
evaluated as 40 percent disabling.  38 C.F.R. § 4.115a.

The criteria concerning obstructed voiding allow for a 
noncompensable evaluation for obstructive symptomatology with 
or without stricture disease requiring dilatation 1-2 times 
per year.  A 10 percent evaluation is warranted for marked 
obstructive symptomatology such as hesitancy, slow or weak 
stream, or decreased force of stream with any one or 
combination of the following symptoms: post void residuals 
greater than 150 cc., markedly diminished peak flow rate, 
recurrent urinary tract infections, and stricture disease 
requiring periodic dilation every two to three months.  A 30 
percent evaluation is for assignment for urinary retention 
requiring intermittent or continuous catheterization.  
38 C.F.R. § 4.115a.

In March 2005, the veteran complained of periumbilical area 
pain but denied melena, nausea, vomiting or abdominal 
distension.  The veteran also denied dysuria, frequency, 
hesitancy, hematuria or discharge.  The assessment was 
discogenic disease with lumbar radiculopathy and abdominal 
wall pain of radicular etiology.  

In May 2005, the veteran complained of pain in the lower 
belly and worried he had prostatitis.  He complained of 
soreness in the testes and described difficulty starting 
urination but indicated once he began to urinate he did so 
without problems.  The assessment was rule out urinary tract 
infection; rule out prostatitis; and rule out iatrogenic mild 
urinary retention due to anticholinergic side effects from 
medication.  In August 2005, a VA physician indicated the 
urinalysis was negative and prostate specific antigens were 
within normal range.  The veteran reported he was urinating 
well but continued to describe soreness in the testicular 
area.  

Significantly, other VA follow-up records dated in March 
2005, August 2005, September 2005, May 2006 and August 2006 
all reflected the veteran denied urinary symptoms of 
frequency, hesitancy and discharge.  

In sum, while the veteran posits that his prostatitis 
increased in severity, the record reflects the frequency is 
less than voiding interval between two and three hours during 
the day or at least two times at night required for a 
compensable evaluation.  Similarly, there is no evidence the 
veteran requires absorbent materials to warrant a rating 
under the criteria for voiding dysfunction.  In fact, the 
majority of the VA records reveal the veteran denied 
frequency and discharge.  Nor is there any evidence 
demonstrating obstructive symptomatology such as hesitancy, 
slow or weak stream or decreased force.  While the veteran 
occasionally reported hesitancy it was not accompanied by 
post void residuals greater than 150 cc, markedly diminished 
peak flow rate, recurrent urinary tract infections or 
stricture disease requiring periodic dilation.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  Therefore, the preponderance of the evidence 
is against the veteran's claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 40 percent for orthopedic 
manifestations of L5-S1 herniated nucleus pulposus status 
post laminectomy is denied.

An evaluation in excess of 10 percent for the neurological 
manifestation of incomplete paralysis of the right lower 
extremity is denied.

A compensable evaluation for prostatitis is denied.


REMAND

A preliminary review of the record discloses that further 
development is necessary. Specifically, the Board finds 
another VA examination is necessary to decide the issue of 
whether an increased evaluation for depressive disorder is 
warranted.  

Although the veteran underwent VA examination in February 
2004, this examination was performed with a view towards 
ascertaining whether the veteran had a disability.  
Subsequently, in the September 2004 application for an 
increased evaluation, the veteran alleged the depression had 
worsened.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995).  The state of the record is uncertain as to 
the severity of the veteran's depressive disorder, and an 
updated VA examination ("VAE") is therefore needed in order 
to make an informed decision regarding the veteran's current 
level of functional impairment and adequately evaluate his 
current level of disability. See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the veteran a 
comprehensive psychiatric examination, 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
folder and a copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for depression and offer 
comments and an opinion as to the severity 
of the veteran's depression.  

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  The RO/AMC should then take such 
additional development action as it deems 
proper with respect to the claim.  When 
the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and readjudicated. If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


